COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Hassell Construction Company, Inc. and James C. Hassell v.
                              R. Hassell & Co., Inc., R. Hassell Builders, Inc., R. Hassell
                              Holding Co., Inc. and G.R. Group Resources, LLP

Appellate case number:        01-18-00546-CV

Trial court case number:      2013-61995

Trial court:                  61st District Court of Harris County

        Appellants, Hassell Construction Company, Inc. and James C. Hassell, have filed
a notice of the appeal of the trial court’s March 26, 2018 final judgment confirming an
arbitration award. And, appellants have filed a motion to extend the time to file their
appellant’s brief.1 Appellees, R. Hassell & Co., Inc., R. Hassell Builders, Inc., R. Hassell
Holding Co., Inc. and G.R. Group Resources, LLP, have filed a response opposing
appellants’ request. Appellants’ motion is granted. See TEX. R. APP. P. 38.6(d).
Appellant’s brief is due to be filed no later than Monday, November 12, 2018.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually          Acting for the Court

Date: September 27, 2018




1
       The clerk’s record was filed in this appeal on September 12, 2018. Appellants have filed
       a docketing statement showing that a reporter’s record was not requested and have
       notified the Clerk of this Court that they “are not requesting preparation of the reporter’s
       record for review in conjunction with this appeal.” See TEX. R. APP. P. 32.1, 34.1.